l’S 42
fRe\r 7103;

United States Distriet Court

District Ol`i\)iontana

Unitetl States ol`America

\'S.

B“‘°C H°W°“ R““i°“ Case Nu. {0977 11 tscnooiaz]-[ooi]

CONSENT TO M()DIFY CONDITIONS OF RELEASE

I, Bruce Howeli R_union , t ._have discussed with Shauna_ McC_ullough-Wall<er

 

 

Pretrial Services/Probation Oificer, modifications of my release conditions as follows:
(17) Defendant must submit to testing l`or a prohibited substance it` required by the Pretrial Services Oflicer. Testing
may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing
system, and any form of prohibited substance screening or testing. Defendant must not obstruct, attempt to obstruct, or
tamper with the efficiency and accuracy ol` prohibited substance screening or testing. Def`endant shall pay all costs
associated with the program, unless the Pretrial Services Ol` ticor determines Defendant is financially unable to pay.

io of my release conditions and agree to abide by this modifications

lconsen chism d`
MB/ @/twi“‘ ;Q@¢MM,{_DZMM

`Wturc of Dcl"<fidiiitt / / y l)a\ti: l’retrittl Services!i’robation Ol`lieer
r
ditions wit

client and concur that this modification is appropriate

 
 
 

 
   

l hav ewed the cor

  
 

ZSi

 

Signaturc ol`Dct“ense Counscl Date

§ 'I`he above modification ol`conditions of release is ordered, to be effective on 3:'§ f ii` .

{:j 'l`he above modification of conditions of release is not ordered.

Signaturc t)i'.l:thal Ol'liccr Dalc

